MEMORANDUM **
Washington state prisoner Rasheed Hakim White appeals pro se the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915(e)(2), his 42 U.S.C. § 1983 action alleging violations of the First and Eighth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998), and we affirm.
*354The district court properly dismissed White’s First Amendment claim because White failed to allege specific facts showing that Chaplain Bon burdened the practice of White’s muslim faith. See Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir.1997).
The district court properly dismissed White’s claim that Chaplain Bon spoke rudely to him because verbal harassment or abuse is generally not enough to constitute a claim under section 1983. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.1996).
The district court also properly dismissed White’s claims against supervisory defendants because his conclusory allegations are insufficient to state a claim for relief. See Woodrum v. Woodward County, 866 F.2d 1121,1126 (9th Cir.1989) (stating that conclusory allegations of a conspiracy do not support a section 1983 claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.